Case 5:18-cv-00420-JGB-SHK Document 211 Filed 07/08/19 Page 1 of 5 Page ID #:3623



     1   Stephen G. Larson (SBN 145225)
         slarson@larsonobrienlaw.com
     2   Koren L. Bell (SBN 268614)
         kbell@larsonobrienlaw.com
     3   Steven A. Haskins (SBN 238865)
         shaskins@larsonobrienlaw.com
     4   LARSON O’BRIEN LLP
         555 South Flower Street, Suite 4400
     5   Los Angeles, CA 90071
         Telephone: 213.436.4888
     6   Facsimile: 213.623.2000
     7   Attorneys for Plaintiffs
         COLONIES PARTNERS, L.P. and
     8   JEFFREY BURUM
     9                      UNITED STATES DISTRICT COURT
    10                     CENTRAL DISTRICT OF CALIFORNIA
    11
         COLONIES PARTNERS, L.P.                CASE NO. 5:18-cv-00420-JGB-SHKx
    12                                                   Consolidated with:
                           Plaintiff,                 5:18-cv-00672-JGB-SHKx
    13                                                5:18-cv-01597-JGB-SHKx
               v.                                     5:18-cv-01216-JGB-SHKx
    14                                                5:18-cv-02202-JGB-SHKx
         COUNTY OF SAN BERNARDINO;
    15   et al.                                 DECLARATION OF STEPHEN G.
                      Defendants.               LARSON FOR ATTORNEYS’ FEES
    16                                          PURSUANT TO ORDER ON
                                                MOTION FOR REVIEW [DKT 208]
    17

    18
                                                Action filed:      March 1, 2018
    19                                          Discovery Cut-off: November 18, 2019
                                                Pre-Trial Conf.: March 9, 2020
    20                                          Trial Date:      March 24, 2020
         AND CONSOLIDATED MATTERS
    21

    22

    23

    24

    25

    26

    27

    28
         DECLARATION OF STEPHEN G. LARSON FOR ATTORNEYS’ FEES PURSUANT TO ORDER ON MOTION
                                        FOR REVIEW [DKT 208]
Case 5:18-cv-00420-JGB-SHK Document 211 Filed 07/08/19 Page 2 of 5 Page ID #:3624



     1                     DECLARATION OF STEPHEN G. LARSON
     2   I, Stephen G. Larson, declare and state as follows:
     3           1.   I am an attorney licensed to practice law before this Court and am a
     4   partner at the law firm of Larson O'Brien LLP, attorneys for Plaintiffs Colonies
     5   Partners, L.P. (“Colonies”) and Jeffrey Burum in the above-captioned matter. I am
     6   submitting this declaration pursuant to the Court’s Order dated June 28, 2019, Dkt.
     7   No. 208. I have personal knowledge of the facts stated herein and, if called upon
     8   to do so, I can and will testify thereto.
     9           2.   I am the partner who oversees the work performed by my firm on this
    10   matter. My firm’s attorneys and professional support staff devoted a total of 42.5
    11   hours of professional time to opposing the County Defendants’ Motion for Review
    12   of Magistrate Judge’s May 1, 2019 Order Re Discovery Dispute, filed May 15,
    13   2019, Dtk. No. 186 (“Motion for Review”). This included time spent researching,
    14   drafting, and revising the opposition brief, as well as time spent preparing for the
    15   hearing on the Motion for Review. In my experience, the number of hours my firm
    16   devoted to this matter is reasonable under the circumstances.
    17           3.   At our reasonable hourly rates, this represents a lodestar of $19,496,
    18   which has been calculated as follows:
    19
         Name                                  Rate         Hours          Total
    20
         Stephen G. Larson (Partner)           $780         3.3            $2,574
    21
         Koren L. Bell (Partner)               $700         6.6            $4,620
    22
         Steven A. Haskins (Counsel)           $475         13.2           $6,270
    23
         Matthew S. Manacek (Associate) $390                7.6            $2,964
    24
         Kathryane O. Foster (Paralegal)       $260         11.8           $3,068
    25
         Total                                              42.5           $19,496
    26

    27
                 4.   The above tables were prepared from contemporaneous billing records

    28
         that the attorneys and professional staff members of my firm regularly submit. A
                                                 1
         DECLARATION OF STEPHEN G. LARSON FOR ATTORNEYS FEES PURSUANT TO ORDER ON MOTION
                                        FOR REVIEW [DKT 208]
Case 5:18-cv-00420-JGB-SHK Document 211 Filed 07/08/19 Page 3 of 5 Page ID #:3625



     1   true and correct copy of these billing records, from May 2019 and June 2019, are
     2   attached hereto as Exhibit 1. I have reviewed these billing records and have
     3   confirmed their accuracy. I have redacted any work that was unrelated to the
     4   Motion for Review. Where billing entries included both work that was related to
     5   the Motion for Review and work that was unrelated, I redacted the description of
     6   unrelated work and reduced the time included in the final request for attorneys’
     7   fees accordingly. For these mixed-task entries, the amount billed for the Motion to
     8   Review is based on Paragraph 5 below and the declarations of the respective
     9   attorneys, which are attached hereto as Exhibits 2-5.
    10          5.    For my mixed-task entries, I billed the following time on the
    11   opposition to the Motion for Review:
    12
         Date                         Total Time                   Motion for Review Time
    13
         5/16/2019                    1.8                          1.2
    14
         5/18/2019                    0.5                          0.2
    15
         5/23/2019                    0.5                          0.2
    16
         5/24/2019                    2.3                          0.8
    17
         6/5/2019                     0.2                          0.1
    18
         6/6/2019                     0.4                          0.3
    19
         6/13/2019                    0.5                          0.3
    20
         6/27/2019                    2.1                          0.2
    21

    22          6.    The time being submitted for the lodestar calculation is more than the
    23   time reflected on the invoices because of the billing structure Larson O’Brien
    24   agreed to with Colonies and Mr. Burum. This structure, negotiated after obtaining
    25   appropriate conflict waivers from both clients, combines a contingency component
    26   with standard hourly billing. Specifically, 50% of all time relating to the Section
    27   1983 civil rights claims is billed hourly to Colonies, while the other 50% is
    28   allocated to a contingency arrangement whereby Larson O’Brien will be entitled to
                                                 -2–
         DECLARATION OF STEPHEN G. LARSON FOR ATTORNEYS’ FEES PURSUANT TO ORDER ON MOTION
                                        FOR REVIEW [DKT 208]
Case 5:18-cv-00420-JGB-SHK Document 211 Filed 07/08/19 Page 4 of 5 Page ID #:3626



     1   an agreed-upon percentage of any recovery obtained on behalf of Mr. Burum
     2   relating to the civil rights claims. Given this billing structure, the invoices attached
     3   as Exhibit 1 only include half of the time the attorneys and professional staff at
     4   Larson O’Brien actually spent opposing the Motion for Review. For example, as
     5   reflected in the above table, my total time billed on May 16, 2019 was 1.8 hours.
     6   However, due to this fee split arrangement, the invoice submitted to Colonies
     7   includes one-half of that total—0.9 hours. (See Ex. 1, at 07/01/2019 Invoice, p. 6.)
     8         7.     I have been an attorney for nearly 30 years, all of which time has been
     9   spent either litigating or adjudicating civil and criminal cases. My practice focuses
    10   on complex litigation and white collar criminal defense. I have tried numerous
    11   cases to verdict in both federal and state courts in California. Before establishing
    12   Larson O’Brien with Robert C. O’Brien, I was the firm-wide head of litigation at
    13   Arent Fox LLP—an AMLAW 200 firm. Before working at Arent Fox, I was a
    14   United States District Court Judge and a United States Magistrate Judge. Prior to
    15   my tenure on the federal bench, I spent nine years as an Assistant United States
    16   Attorney for the Central District of California. I began my career as an associate at
    17   O’Melveny & Myers LLP.
    18         8.     As a result of my experience in law firm leadership, I am familiar with
    19   the market rate for legal services for litigation attorneys in the Central District,
    20   including both the Los Angeles and Riverside legal markets. Based on my
    21   experience, the billing rates charged for the attorneys and paralegal from Larson
    22   O’Brien LLP are well below the market rates for Los Angeles and are reasonable
    23   market rates for Riverside.
    24         9.     My standard hourly billing rate for the time period in which this work
    25   was performed was $950. The hourly rate that Larson O’Brien charged Colonies
    26   for my time on this matter was $780.
    27         10.    Koren L. Bell is a partner at Larson O’Brien LLP. Ms. Bell has been
    28   practicing law for 16 years. Before working at Larson O’Brien, Ms. Bell was
                                                 -3–
         DECLARATION OF STEPHEN G. LARSON FOR ATTORNEYS’ FEES PURSUANT TO ORDER ON MOTION
                                        FOR REVIEW [DKT 208]
Case 5:18-cv-00420-JGB-SHK Document 211 Filed 07/08/19 Page 5 of 5 Page ID #:3627



     1   counsel at Wilkinson Walsh + Eskovitz in its Los Angeles office, a federal public
     2   defender for the Central District of California, and an associate at Paul, Weiss,
     3   Rifkind, Wharton & Garrison in its New York office. Ms. Bell clerked for the
     4   Honorable Stephen Reinhardt. Ms. Bell’s standard hourly billing rate for the time
     5   period in which this work was performed was $795. The hourly rate that Larson
     6   O’Brien charged Colonies for her time on this matter was $700.
     7           11.   Steven A. Haskins is a counsel at Larson O’Brien LLP. Mr. Haskins
     8   has been practicing law for 14 years. Before working at Larson O’Brien, Mr.
     9   Haskins was an associate at Arent Fox LLP in its Los Angeles office and an
    10   associate at Kirkland & Ellis LLP in its Los Angeles office. Mr. Haskins’ standard
    11   hourly billing rate for the time period in which this work was performed was $550.
    12   The hourly rate that Larson O’Brien charged Colonies for his time on this matter
    13   was $475.
    14           12.   Matthew S. Manacek is an associate at Larson O’Brien LLP. Mr.
    15   Manacek has been practicing law for 3 years. Mr. Manacek’s standard hourly
    16   billing rate for the time period in which this work was performed was $435. The
    17   hourly rate that Larson O’Brien charged Colonies for his time on this matter was
    18   $390.
    19           13.   Kathryane O. Foster is a paralegal at Larson O’Brien LLP. Ms. Foster
    20   has been a paralegal for 29 years. Before working at Larson O’Brien, Ms. Foster
    21   was a paralegal at Arent Fox LLP in its Los Angeles office. Ms. Foster’s standard
    22   hourly billing rate for the time period in which this work was performed was $295.
    23   The hourly rate that Larson O’Brien charged Colonies for her time on this matter
    24   was $260.
    25   Dated: July 8, 2019                    /s/ Stephen G. Larson
    26
                                                Stephen G. Larson

    27

    28
                                                 -4–
         DECLARATION OF STEPHEN G. LARSON FOR ATTORNEYS’ FEES PURSUANT TO ORDER ON MOTION
                                        FOR REVIEW [DKT 208]
